Exhibit 3 SHARE PURCHASE AGREEMENT THIS AGREEMENT made on theday of October 2008 between: 1. Hill Street Trustees Limited of 22 Grenville Street St Helier Jersey JE4 8PX Channel Islands in its capacity as trustee of The Quan Gung ‘86 Trust (the "Trustee"); 2. Hung Lay Si Co Limitedwhose registered office is at 4th Floor, Century Yard, Cricket Square, Elign Avenue PO Box 32322, George Town Grand Cayman Islands British West Indies (the "Purchaser"); and 3. Merle A. Hinrich of 22/F Vita Tower A 29 Wong Chuk Hang Road Aberdeen Hong Kong (the "Vendor"). The Purchaser, Vendor and the Trustee are hereinafter jointly referred to as the "Parties". WHEREAS (A) The Vendor is the owner of 28,576,844 fully paid common shares of US$0.01 each in Global Sources Ltd of Canon’s Court, 22 Victoria Street, Hamilton, Bermuda(the “Company”). (B) The Vendor has agreed to sell and the Purchaser has agreed to purchase 400,000 Shares (the “Purchase Shares”) in the Company on the terms and subject to the conditions of this agreement. (G) The purchase by the Purchaser of the Purchase Shares has been authorised by resolution in accordance with the Companies (Jersey) Law 1991, as amended, and the Articles of Association of the Purchaser. (H) The Purchaser shall pay in consideration for the purchase of the Purchase Shares US$7 per Share to the Vendor, totalling an aggregate consideration of US$2,800,000 (the "Consideration"). NOW THEREFORE THIS AGREEMENT WITNESSETH the agreement of the Parties as follows: 1.
